     Case 4:19-cv-00352-RSB-CLR Document 41 Filed 10/15/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
SAVANNAH-CHATHAM FAIR             )
HOUSING COUNCIL, INC.,            )
                                  )
     Plaintiff,                   )
                                  )
v.                                )           CV419-352
                                  )
KARMINA GROUP, et al.,            )
                                  )
     Defendants.                  )

                                ORDER


      Having considered the parties’ joint motion and stipulation, and

good cause appearing therefor, IT IS HEREBY ORDERED:

     1.    That the joint motion is GRANTED, doc. 40;

     2.    That plaintiff’s pending motions to amend the scheduling
           order, doc. 35, and for permission to file a second amended
           complaint, doc. 36, are withdrawn and DISMISSED as moot;

     3.    That plaintiff is directed to file the second amended complaint
           attached to the joint motion within seven days of the date of
           this Order, doc. 40-1;

     4.    That upon filing of the second amended complaint, plaintiff is
           directed to effect service on the two newly added defendants—
           Carlisle Village Homeowners Association, Inc. and Mark
           Crapps, individually and doing business as Groundmark
           Design LLC—and file proofs of service as required by Federal
           Rule of Civil Procedure 4;
     Case 4:19-cv-00352-RSB-CLR Document 41 Filed 10/15/20 Page 2 of 3




      5.     That the two current defendants—Karima Group LLC and
             Carlisle Village LLC—shall have 21 days from the date of this
             Order 1 to answer or otherwise respond to the second amended
             complaint. Plaintiff’s motion to dismiss their counterclaims,
             doc. 25, is DISMISSED as moot with leave to refile;

      6.     That Towne Park 82 LLC remains in this action as a
             counterclaimant. Since Towne Park answered jointly with
             defendants Karima Group and Carlisle Village and that answer
             is vitiated by the amendment, Towne Park is DIRECTED to
             file a separate counterclaim within the twenty-one-day period
             for filing responsive pleadings, provided above. As discussed
             below, that counterclaim will supersede the prior pleading.
             Accordingly, Plaintiff’s motion to dismiss that counterclaim,
             doc. 25, is DISMISSED as moot with leave to refile;

      7.     That within seven days of the appearance of the newly added
             defendants, plaintiff is DIRECTED to supply each newly
             added defendant with a copy of each pleading filed in this
             action. Plaintiff is further DIRECTED to file a notice with
             the Court indicating its compliance and the manner in which
             it provided the pleadings to the newly added defendants;

      8.     That upon the appearance of the newly added defendants,
             plaintiff is DIRECTED to supply each newly added defendant
             with a copy of its discovery responses, productions, and
             disclosures and current defendants are DIRECTED to supply
             each newly added defendant with a copy of their discovery
             responses, productions and disclosures. Those materials must
             be provided no later than forty-eight hours prior to the
             scheduling conference, discussed below;




1
  Given the seven-day period for plaintiff’s filing of the second amended complaint,
the twenty-one-day period ensures that defendants will have, at least, the fourteen-
day response period provided in Federal Rule of Civil Procedure 15(a)(2).
     Case 4:19-cv-00352-RSB-CLR Document 41 Filed 10/15/20 Page 3 of 3




     9.    That the deadlines in the current Scheduling Order, doc. 29,
           are STAYED for ninety days from the date of this Order; and,

     10.   That upon the appearance of the newly added defendants,
           plaintiff is DIRECTED to notify the undersigned’s Courtroom
           Deputy Clerk of no fewer than three mutually convenient,
           proposed dates for conducting a Rule 16 scheduling conference.
           If any defendant has not appeared within ninety days of the
           date of this Order, all appearing parties are DIRECTED to
           confer and propose dates for a scheduling conference.

     Upon filing, the second amended complaint will become the

operative pleading, superseding all previous versions of the complaint. See

Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342, 1345 n. 1 (11th

Cir. 1999) (“An amended complaint supersedes an original complaint”);

Varnes v. Local 91, Glass Bottle Blowers Ass’n of U.S. & Canada, 674 F.2d

1365, 1370 n. 6 (11th Cir. 1982) (“As a general rule, an amended complaint

supersedes and replaces the original complaint unless the amendment

specifically refers to or adopts the earlier pleading.”).    The Clerk is

DIRECTED to amend the docket accordingly.

     SO ORDERED, this 15th day of October, 2020.


                                     _______________________________
                                     ______________________________
                                     CHRRIS
                                         I TO PHER L. RAY
                                      HRISTOPHER
                                            OPH
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
